                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGENE THYE B01''NER,
    Plaintiff,

       v.                                             CIVIL ACTION NO. 19-CV-2137

MR. JOHN E. WETZEL, et al,
     Defendants.

                                              ORDER

       AND NOW, t h i s ? ~ of May, 2019, upon consideration of Plaintiff Joseph Bonner's

Motion to Proceed In Forma Pauperis (ECF ~o. 1), his Prisoner Trust Fund Account Statement

(ECF No. 5), and his prose Complaint (ECF No. 2), it is ORDERED that:

        1. Leave to proceed in forma pauperis is GRA~TED pursuant to 28 U.S.C. § 1915.

       2. Eugene Thye Bonner, #HL-2668, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless ofthe outcome of this case. The Court

directs the Superintendent of SCI Phoenix or other appropriate official to assess an initial filing

fee of20% of the greater of (a) the average monthly deposits to Bonner's inmate account; or (b)

the average monthly balance in Bonner's inmate account for the six-month period immediately

preceding the filing of this case. The Superintendent or other appropriate official shall calculate,

collect, and forward the initial payment assessed pursuant to this Order to the Court with a

reference to the docket number for this case. In each succeeding month when the amount in

Bonner's inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month's

income credited to Bonner's inmate account until the fees are paid. Each payment shall

reference the docket number for this case.
       3. The Clerk of Court is directed to SEND a copy of this Order to the Superintendent of

SCI Phoenix.

       4. The Complaint is DEEMED filed.

       5. For the reasons stated in the Court's Memorandum, Bonner's claims against the

Defendants in their official capacities are DISMISSED with prejudice and his claims against

Defendants Wetzel, Link, Buchler, Carla, and Korszniak in their individual capacities are

DISMISSED without prejudice.

       6.   Bonner is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to state a plausible claim against Defendants Wetzel, Link, Buchler, Carla,

and Korszniak in their individual capacities. Any amended complaint shall identify all

defendants in the caption of the amended complaint in addition to identifying them in the body of

the amended complaint, shall state the basis for Bonner's claims against each defendant, and

shall bear the title "Amended Complaint" and the caption 19-2137. If Bonner files an amended

complaint, his amended complaint must be a complete document that includes all of the bases for

Bonner's claims, including claims that the Court has not yet dismissed if he seeks to proceed on

those claims. When drafting his amended complaint, Bonner should be mindful of the Court's

reasons for dismissing his claims as explained in the Court's Memorandum. Upon the filing of

an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       7.      If Bonner does not file an amended complaint the Court will direct service of his

initial Complaint on Defendants Nurse Voltz, Dr. Muhammad, and Dr. Kaminsky.

                                              BY THE COURT:



                                                                                                .
